 In theMatter of BIRDMACHINE COMPANY, EMPLOYERandUNITEDSTEELWORKERSOF AMERICA, CIO, PETITIONERCase No. 1-R-99443SUPPLEMENTAL DECISIONANDDIRECTIONFebruary6, 1947Pursuant to a Decision and Direction of Election issued on May 8,1946,1 all election by secret ballot was held on June 6, 1946,under thedirection and supervision of the Regional Director for the FirstRegion.Upon the conclusion of the election a Tally of Ballots wasfurnished the parties in accordancewith theRules and Regulationsof the Board.The Tally shows that of approximately 238 eligible voters, 92,castvotes for the United Steelworkers of America,CIO (herein calledthe Union),113 cast votes against the Union, 23 voted under chal-lenge, and there was 1 void ballot.On June 10, 1946, the Union filed objections to the conduct of theelection alleging that the Employer required its employees to go tothe polling place to vote and that it furnished transportation for thatpurpose between the plant and the election site;(2) that the Em-ployer mailed a letter discussing the forthcoming election to each ofits employees,which letter allegedly interfered with the employees'freedom of choice in the election;and (3)that the Employer by"other acts and statements"prevented a free and fair election.In a Report issued on August 1, 1946,the Regional Director foundno merit in objections(1) and(3), above.No exceptions having beenfiled to these rulings, we hereby adopt the Regional Director's recom-mendation thereon.The Regional Director did find, however, thatthe second objection warranted setting aside the election.The Em-ployer has filed exceptions to this ruling.The Regional Director found that the Employer's pre-election letterwas not itself coercive, but that it interfered with the employees'freedom of choice in view of an unremedied discriminatory discharge167 N. L. R B 124672 N. L. R. B, No. 81.443 444DECISIONS OF NATIONAL LABOR RELATIONS BOARDof one employee in May 1944.2 In the absence of intervening unfairlabor practices, and there is no showing of such unlawful conductin the present case, we are of the opinion that the effect of a singlediscriminatory discharge is too remote a circumstance to convert anuncoercive document issued 2 years later into the basis for setting asidean election."Accordingly, we hereby overrule the Union's objectionsto the conduct of the election and shall direct that the Regional Direc-tor issue a Supplemental Report, including therein his recommenda-tions concerning the disposition of the challenged ballots.4DIRECTIONIT IS HEREBY DIRECTED that the Regional Director for the FirstRegion investigate the challenged ballots, and issue a SupplementalReport, including therein his recommendations as to the dispositionof the 23 challenged ballots of the electron held on June 6, 1946, amongemployees of the Bird Machine Company, Walpole, Massachusetts.MR. JA31ES J. REYNOLDS, JR., took no part in the consideration of theabove Supplemental Decision and Direction.2 The Board's decisionin this matterwas issued on January 1, 1946(Matter of BirdMachtineCompany,65 N L. R B 311).3 CompareMatter of American Laundry Machinery Company,57 N L.R B 25,enforced152 F (2d) 400 (C. C A. 2) ; andMatter of Peter JSchweitzer,Inc,54 N. L. It.B. 813,enforced 144 F (2d) 520 (A D C )4 As indicated above,the challenged ballots may affect the results of the election.